DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative James Lynn O’Sullivan on 18 February 2021. Amend the claims filed 22 December 2020 to read:

1. (Currently amended) A medicine management method adapted to an electronic device with a camera, a processor, a display, and a touch input interface, the medicine management method comprising:
scanning a two-dimensional code via the camera;
determining whether data stored in the two-dimensional code conforms a predefined data format by the processor;
obtaining prescription information relevant to at least one assigned medicine from the two-dimensional code in response to the determination that the data stored in the two-dimensional code conforms the predefined data format;
controlling the display to display an error message in response to the determination that the data stored in the two-dimensional code does not conform the predefined data format, and then prompting manually inputting the prescription information relevant to the at least one assigned medicine;
acquiring first user information of medicine usage corresponding to the at least one assigned medicine by the processor, wherein the first user information of medicine usage comprises first time information corresponding to at least one first time point of using the at least one assigned medicine;
acquiring second user information of medicine usage corresponding to the at least one assigned medicine by the processor, wherein the second user information of medicine usage comprises second time information corresponding to at least one second time point of not using the at least one assigned medicine;
acquiring user information of medicine using reactions by the processor, wherein the user information of medicine using reactions comprises third time information corresponding to at least one third time point of one or more reactions occurring after the at least one assigned medicine is used;
displaying, by the display of the electronic device, the first user information of medicine usage with the first time information, the second user information of medicine usage with the second time information and the user information of medicine using reactions with the third time information concurrently, the displaying step comprising:
showing at least one first mark for the first user information of medicine usage corresponding to the at least one first time point on a time sequence chart; [[and]]
showing at least one second mark for the second user information of medicine usage corresponding to the at least one second time point on the time sequence chart; and
showing at least one third mark for the user information of medicine using reactions indicating the one or more reactions occur at at least one third time point on the time sequence chart; and
displaying, by the display of the electronic device, names of the one or more reactions in response to a tap operation on a location of the touch input interface corresponding to the at least one third mark.

2. (Currently amended) The medicine management method as claimed in claim 1 further comprising:
acquiring user information of vital signs, wherein the user information of vital signs comprises fourth time information corresponding to at least one fourth time point of acquiring vital signs;
wherein the step of displaying the first user information of medicine usage with the first time information, the second user information of medicine usage with the second time information and the user information of medicine using reactions with the third time information concurrently further comprises:
displaying the first user information of medicine usage with the first time information, the second user information of medicine usage with the second time information, the user information of medicine using reactions with the third time information and the user information of vital signs with the fourth time information concurrently.

3. (Previously presented) The medicine management method as claimed in claim 2, wherein the user information of vital signs further comprises user information of blood pressure, user information of blood sugar, user information of blood oxygen saturation, or a combination thereof.

4. (Currently amended) The medicine management method as claimed in claim 1, wherein the step of acquiring the user information of medicine using reactions comprises:
determining a reaction request time for displaying a reaction request message according to the first to third time information, and a user age and a user weight in at least one personal parameter;
adjusting the reaction request time earlier corresponding to that the user age is relatively young and the user weight is relatively light;
adjusting the reaction request time later corresponding to that the user age is relatively old and the user weight is relatively heavy;
displaying, by the display of the electronic device, the reaction request message at the reaction request time; and
acquiring the user information of medicine using reactions from a user reply operation corresponding to the reaction request message.

5. (Currently amended) The medicine management method as claimed in claim 4, wherein the step of determining the reaction request time comprises:
acquiring statistical information of reaction occurring time corresponding to the at least one assigned medicine; and
determining the reaction request time according to the first to third time information, the user age and the user weight in the at least one personal parameter, and the statistical information of reaction occurring time corresponding to the at least one assigned medicine.

6. (Previously presented) The medicine management method as claimed in claim 1 further comprising:
acquiring a daily schedule, the daily schedule comprising a waking time, a sleeping time and meal times;
acquiring a medicine instruction of the at least one assigned medicine; 
determining at least one medicine reminding time according to the medicine instruction of the at least one assigned medicine and the daily schedule; and 
executing a medicine reminding operation according to the medicine reminding time.

7. (Original) The medicine management method as claimed in claim 1 further comprising:
acquiring a medicine instruction of the at least one assigned medicine and a prescribed quantity of the at least one assigned medicine;
calculating a time for going back to a doctor according to the medicine instruction of the at least one assigned medicine and the prescribed quantity of the at least one assigned medicine; and
executing a reminding operation for going back to a doctor according to the calculated time for going back to a doctor.

8. (Currently amended) The medicine management method as claimed in claim 7 further comprising:
acquiring hospital department information of prescription corresponding to the at least one assigned medicine, medicine information corresponding to the at least one assigned medicine, and doctor information of prescription corresponding to the at least one assigned medicine according to [[a]] the two-dimensional code; and
adjusting the time for going back to a doctor according to at least one of the hospital department information of prescription corresponding to the at least one assigned medicine, medicine information corresponding to the at least one assigned medicine, and doctor information of prescription corresponding to the at least one assigned medicine.

9. (Currently amended) A medicine management device comprising:
a display;
a touch input interface;
a camera configured to scan a two-dimensional code; and
a processor electrically connected to the display, wherein the processor is configured for:
determining whether data stored in the two-dimensional code conforms a predefined data format;
obtaining prescription information relevant to at least one assigned medicine from the two-dimensional code in response to the determination that the data stored in the two-dimensional code conforms the predefined data format;
acquiring first user information of medicine usage corresponding to the at least one assigned medicine, wherein the first user information of medicine usage comprises first time information corresponding to at least one first time point of using the at least one assigned medicine;
acquiring second user information of medicine usage corresponding to the at least one assigned medicine, wherein the second user information of medicine usage comprises second time information corresponding to at least one second time point of not using the at least one assigned medicine;
controlling the display to display an error message in response to the determination that the data stored in the two-dimensional code does not conform the predefined data format, and then prompting manually inputting the prescription information relevant to the at least one assigned medicine;
acquiring user information of medicine using reactions, wherein the user information of medicine using reactions comprises third time information corresponding to at least one third time point of one or more reactions occurring after the at least one assigned medicine is used;
controlling the display to display a time sequence chart, to show at least one first mark for the first user information of medicine usage indicating the at least one assigned medicine is used at the at least one first time point on the time sequence chart, and to show at least one second mark for the second user information of medicine usage indicating the at least one assigned medicine is not used at the at least one second time point on the time sequence chart, and to show at least one third mark for the user information of medicine using reactions indicating the one or more reactions occur at at least one third time point on the time sequence chart; and
controlling the display to display names of the one or more reactions in response to a tap operation on a location of the touch input interface corresponding to the at least one third mark.

10. (Currently amended) The medicine management device as claimed in claim 9, wherein the processor is further configured for:
acquiring user information of vital signs, wherein the user information of vital signs comprises fourth time information corresponding to at least one fourth time point of acquiring vital signs; and 
controlling the display to display the first user information of medicine usage with the first time information, the second user information of medicine usage with the second time information, the user information of medicine using reactions with the third time information and the user information of vital signs with the fourth time information concurrently.

11. (Previously presented) The medicine management device as claimed in claim 10, wherein the user information of vital signs further comprises user information of blood pressure, user information of blood sugar, user information of blood oxygen saturation, or a combination thereof.

12. (Currently amended) The medicine management device as claimed in claim 9, wherein the processor is further configured for:
determining a reaction request time for displaying a reaction request message according to the first to third time information[[,]] and at least one personal parameter;
adjusting the reaction request time earlier corresponding to that the user age is relatively young and the user weight is relatively light;
adjusting the reaction request time later corresponding to that the user age is relatively old and the user weight is relatively heavy;
controlling the display to display the reaction request message for acquiring a user input at the reaction request time; and
acquiring the user information of medicine using reactions from a user reply operation corresponding to the reaction request message.

13. (Currently amended) The medicine management device as claimed in claim 12, wherein the processor is further configured for:
acquiring statistical information of reaction occurring time corresponding to the at least one assigned medicine; and
determining the reaction request time according to the first to third time information, the user age and the user weight in the at least one personal parameter, and the statistical information of reaction occurring time corresponding to the at least one assigned medicine.

14. (Previously presented) The medicine management device as claimed in claim 9, wherein the processor is further configured for:
acquiring a daily schedule, the daily schedule comprising a waking time, a sleeping time and meal times;
acquiring a medicine instruction of the at least one assigned medicine; 
determining at least one medicine reminding time according to the medicine instruction of the at least one assigned medicine and the daily schedule; and 
executing a medicine reminding operation according to the medicine reminding time.

15. (Currently amended) The medicine management device as claimed in claim 9, wherein the processor is further configured for:

acquiring a medicine instruction of the at least one assigned medicine and a prescribed quantity of the at least one assigned medicine according to the two-dimensional code;
calculating a time for going back to a doctor according to the medicine instruction of the at least one assigned medicine and the prescribed quantity of the at least one assigned medicine; and
executing a reminding operation for going back to a doctor according to the calculated time for going back to a doctor.

16. (Original) The medicine management device as claimed in claim 15, wherein the processor is further configured for:
acquiring hospital department information of prescription corresponding to the at least one assigned medicine, medicine information corresponding to the at least one assigned medicine, and doctor information of prescription corresponding to the at least one assigned medicine; and
adjusting the time for going back to a doctor according to at least one of the hospital department information of prescription corresponding to the at least one assigned medicine, medicine information corresponding to the at least one assigned medicine, and doctor information of prescription corresponding to the at least one assigned medicine.

17. (Currently amended) A medicine management method adapted to an electronic device with a camera, a processor, a display, and a touch input interface, the medicine management method comprising:
scanning a two-dimensional code via the camera;
determining whether data stored in the two-dimensional code conforms a predefined data format by the processor;
obtaining prescription information relevant to at least one assigned medicine from the two-dimensional code in response to the determination that the data stored in the two-dimensional code conforms the predefined data format;
controlling the display to display an error message in response to the determination that the data stored in the two-dimensional code does not conform the predefined data format, and then prompting manually inputting the prescription information relevant to the at least one assigned medicine;
acquiring first to third user information of medicine usage corresponding to the at least one assigned medicine by the processor, wherein the first user information of medicine usage comprises first time information corresponding to at least one first time point of using the at least one assigned medicine, wherein the second user information of medicine usage comprises second time information corresponding to at least one second time point of not using the at least one assigned medicine, and wherein the third user information of medicine usage comprises third time information corresponding to at least one third time point of partially using the at least one assigned medicine; [[and]]
acquiring user information of medicine using reactions, wherein the user information of medicine using reactions comprises fourth time information corresponding to at least one fourth time point of one or more reactions occurring after the at least one assigned medicine is used; and
displaying, by the display of the electronic device, the first to third user information of medicine usage first to third with the first to third time information and the user information of medicine using reactions with the fourth time information concurrently, the displaying step comprising:
showing at least one first mark for the first user information of medicine usage corresponding to the at least one first time point on a time sequence chart; 
showing at least one second mark for the second user information of medicine usage corresponding to the at least one second time point on the time sequence chart; [[and]]
showing at least one third mark for the third user information of medicine usage corresponding to the at least one third time point on the time sequence chart; and
showing at least one fourth mark for the user information of medicine using reactions indicating the one or more reactions occur at at least one fourth time point on the time sequence chart.

18. (Previously presented) The medicine management method as claimed in claim 17 further comprising:
acquiring information of possible reactions of the at least one assigned medicine, wherein the reaction request message corresponds to the information of possible reactions of the at least one assigned medicine.

19-22. (Cancelled) 

23. (Previously presented) The medicine management method as claimed in claim 1, wherein the step of acquiring user information of medicine using reactions comprises:
determining a reaction request time for displaying a reaction request message according to the first time point of the user taking the at least one assigned medicine and statistical information of reaction occurring time corresponding to the at least one assigned medicine, wherein the reaction request time corresponds to an estimated actual time of one or more reactions occurring subsequent to the user taking the at least one assigned medicine; 
displaying, by the display of the electronic device, the reaction request message at the reaction request time; and 
receiving, via the touch input interface, user input of the user information of medicine using reactions.

24. (Previously presented) The medicine management method as claimed in claim 23, wherein determining the reaction request time is performed further according to at least one personal parameter of the user.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-18, 23 and 24: 
The rejection of the claims under 35 USC 101 and 112 have been withdrawn in view of the amendments to the claims.
	The prior art of record, including Francois, (US PG-Pub 2017/0262604 Al), Duckert (US PG-Pub 2007/0260479 Al) and Pellini et al. (U.S. PG-Pub 2014/0337052 Al), does not teach or suggest the following features:
scanning a two-dimensional code;
determining whether data stored in the two-dimensional code conforms a predefined data format;

display an error message in response to the determination that the data stored in the two-dimensional code does not conform the predefined data format, and then prompting manually inputting the prescription information relevant to the at least one assigned medicine;
acquiring first user information of medicine usage corresponding to the at least one assigned medicine, wherein the first user information of medicine usage comprises first time information corresponding to at least one first time point of using the at least one assigned medicine;
acquiring second user information of medicine usage corresponding to the at least one assigned medicine, wherein the second user information of medicine usage comprises second time information corresponding to at least one second time point of not using the at least one assigned medicine;
acquiring user information of medicine using reactions by the processor, wherein the user information of medicine using reactions comprises third time information corresponding to at least one third time point of one or more reactions occurring after the at least one assigned medicine is used;
displaying the first user information of medicine usage with the first time information, the second user information of medicine usage with the second time information and the user information of medicine using reactions with the third time information concurrently, the displaying step comprising:

showing at least one second mark for the second user information of medicine usage corresponding to the at least one second time point on the time sequence chart; and
showing at least one third mark for the user information of medicine using reactions indicating the one or more reactions occur at least one third time point on the time sequence chart; and
displaying names of the one or more reactions in response to a tap operation on a location of the touch input interface corresponding to the at least one third mark.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday- Friday from 9 a.m. to 5 p.m. c.s.t..  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
18 February 2021